Exhibit 10.10

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is executed and agreed to as of April
27, 2017 by and between Rosehill Operating Company, LLC, a Delaware limited
liability company (the “Company”), and R. Colby Williford (“Employee”).

 

1.           Employment. During the Employment Period (as defined in Section 4),
the Company shall employ Employee, and Employee shall serve, as Vice President –
Land of the Company and in such other position or positions as may be assigned
from time to time, with Employee’s consent, by the Company.

 

2.           Duties and Responsibilities of Employee.

 

(a)                During the Employment Period, Employee shall devote
Employee’s full business time, attention and best efforts to the business of the
Parent (as defined below) and its direct and indirect subsidiaries including the
Company (collectively, the “Company Group”) as may be requested by the Company
from time to time.  Employee’s duties shall include those normally incidental to
the position(s) identified in Section 1, as well as such additional duties as
may be assigned to Employee by the Company from time to time, which duties may
include providing services to other members of the Company Group in addition to
the Company. Employee may, without violating this Agreement, (i) as a passive
investment, own publicly traded securities in such form or manner as will not
require any services by Employee in the operation of the entities in which such
securities are owned; (ii) engage in charitable and civic activities; or (iii)
with the prior written consent of the board of directors (the “Board”) of KLR
Energy Acquisition Corp., a Delaware corporation that is expected to be
converted into Rosehill Resources Inc. in connection with the closing of the
transaction contemplated by the Business Combination Agreement (as defined
below) and parent of the Company (the “Parent”), engage in other personal and
passive investment activities, in each case, so long as such interests or
activities do not interfere with Employee’s ability to fulfill Employee’s duties
and responsibilities under this Agreement and are not inconsistent with
Employee’s obligations to the Company Group or competitive with the business of
the Company Group.

 

(b)                Employee hereby represents and warrants that Employee is not
the subject of, or a party to, any employment agreement, non-competition,
non-solicitation, restrictive covenant, non-disclosure agreement, or any other
agreement, obligation, restriction or understanding that would prohibit Employee
from executing this Agreement or fully performing each of Employee’s duties and
responsibilities hereunder, or would in any manner, directly or indirectly,
limit or affect any of the duties and responsibilities that may now or in the
future be assigned to Employee hereunder. Employee expressly acknowledges and
agrees that Employee is strictly prohibited from using or disclosing any
confidential information belonging to any prior employer (excluding any member
of the Company Group) in the course of performing services for any member of the
Company Group, and Employee shall not do so. Employee shall not introduce
documents or other materials containing confidential information of any such
prior employer to the premises or property (including computers and computer
systems) of any member of the Company Group.

 



 

 

 

(c)                Employee owes each member of the Company Group fiduciary
duties (including (i) duties of loyalty and disclosure and (ii) such fiduciary
duties that an officer of the Company would have if the Company were a
corporation organized under the laws of the State of Delaware), and the
obligations described in this Agreement are in addition to, and not in lieu of,
the obligations Employee owes each member of the Company Group under statutory
and common law.

 

3.           Compensation.

 

(a)                Base Salary. During the Employment Period, the Company shall
pay to Employee an annualized base salary of $275,000 (the “Base Salary”) in
consideration for Employee’s services under this Agreement, payable in
substantially equal installments in conformity with the Company’s customary
payroll practices for similarly situated employees as may exist from time to
time, but no less frequently than monthly.

 

(b)                Annual Bonus. Employee shall be eligible for discretionary
bonus compensation for each complete calendar year that Employee is employed by
the Company hereunder (the “Annual Bonus”). The performance targets that must be
achieved in order to be eligible for certain bonus levels shall be established
by the Board (or a committee thereof) annually, in its sole discretion, and
communicated to Employee within the first ninety (90) days of the applicable
calendar year (the “Bonus Year”). Notwithstanding the foregoing, Employee shall
be eligible to receive a discretionary, pro rata bonus for the portion of the
2017 calendar year that Employee is employed by the Company hereunder (the “2017
Bonus”). Each Annual Bonus (including the 2017 Bonus), if any, shall be paid as
soon as administratively feasible after the Board (or a committee thereof)
certifies whether the applicable performance targets for the applicable Bonus
Year have been achieved, but in no event later than March 15 following the end
of such Bonus Year. Notwithstanding anything in this Section 3(b) to the
contrary, no Annual Bonus (including the 2017 Bonus), if any, nor any portion
thereof, shall be payable for any Bonus Year unless Employee remains
continuously employed by the Company from the Effective Date through the last
day of the applicable Bonus Year, except that, in the event that Employee’s
employment terminates pursuant to Section 7(b), 7(c) or 7(d) or upon the
expiration of the then-existing Initial Term or Renewal Term, as applicable, as
a result of a non-renewal of this Agreement by the Company pursuant to Section
4), Employee shall be eligible to receive a pro rata bonus for the calendar year
in which such termination occurs, payable on the date annual bonuses are paid to
similarly situated employees who have continued employment with the Company;
provided that Employee executes on or before the Release Expiration Date (as
defined below), and does not revoke within the time provided by the Company to
do so, a Release (as defined below).

 

(c)                 Long-Term Incentive Plan Awards. Employee shall be eligible
to receive annual awards under the Rosehill Resources Inc. Long-Term Incentive
Plan (the “LTIP”) on such terms and conditions as the Board (or a committee
thereof) shall determine from time to time. All awards granted to Employee under
the LTIP, if any, shall be subject to and governed by the terms and provisions
of the LTIP as in effect from time to time and the award agreements evidencing
such awards. Nothing herein shall be construed to give Employee any rights to
any amount or type of grant or award except as provided in a written award
agreement provided to Employee and authorized by the Board (or a committee
thereof).

 



2 

 

 

4.            Term of Employment. The initial term of Employee’s employment
under this Agreement shall be for the period beginning on date of the closing of
the transaction contemplated in that certain Business Combination Agreement,
dated as of December 20, 2016, by and between KLR Energy Acquisition Corp., a
Delaware corporation and Tema Oil and Gas Company, a Maryland corporation (as
amended, the “Business Combination Agreement” and such date, the “Effective
Date”), and ending on the second anniversary of the Effective Date (the “Initial
Term”). On the second anniversary of the Effective Date and on each subsequent
anniversary thereafter, the term of Employee’s employment under this Agreement
shall automatically renew and extend for a period of twelve (12) months (each
such twelve-month period being a “Renewal Term”) unless written notice of
non-renewal is delivered by either party to the other not less than thirty (30)
days prior to the expiration of the then-existing Initial Term or Renewal Term,
as applicable. Notwithstanding any other provision of this Agreement, Employee’s
employment pursuant to this Agreement may be terminated at any time in
accordance with Section 7. The period from the Effective Date through the
expiration of this Agreement or, if sooner, the termination of Employee’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”

 

5.            Business Expenses. Subject to Section 22 and the Company’s
policies then in effect, the Company shall reimburse Employee for Employee’s
reasonable out-of-pocket business-related expenses actually incurred in the
performance of Employee’s duties under this Agreement so long as Employee timely
submits all documentation for such reimbursement, as required by Company policy
in effect from time to time. Any such reimbursement of expenses shall be made by
the Company upon or as soon as practicable following receipt of such
documentation (but in any event not later than the close of Employee’s taxable
year following the taxable year in which the expense is incurred by Employee).
In no event shall any reimbursement be made to Employee for such expenses
incurred after the date of Employee’s termination of employment with the
Company.

 

6.            Benefits; Vacation.

 

(a)                Benefits. During the Employment Period, Employee shall be
eligible to participate in the same benefit plans and programs in which other
similarly situated Company employees are eligible to participate, subject to the
terms and conditions of the applicable plans and programs in effect from time to
time. The Company shall not, however, by reason of this Section 6, be obligated
to institute, maintain, or refrain from changing, amending, or discontinuing,
any such plan or policy, so long as such changes are similarly applicable to
similarly situated Company employees generally.

 

(b)                Vacation. Employee shall be eligible to take up to four (4)
weeks paid vacation each complete calendar year (an aggregate of two (2) weeks
(which equals 10 days) of which may be carried forward to succeeding calendar
years), which shall accrue and be taken, and which may increase, in accordance
with the Company’s vacation policy as in effect from time to time. For the
avoidance of doubt, Employee’s vacation shall be pro-rated for the calendar year
that includes the Effective Date. Employee shall cease accruing vacation as of
any time that Employee has accrued five (5) weeks of unused vacation, and
Employee shall resume accruing vacation in accordance with this Section 6(b)
only after Employee’s accrued, unused vacation is less than five (5) weeks.

 



3 

 

 

7.            Termination of Employment.

 

(a)                Company’s Right to Terminate Employee’s Employment for Cause.
The Company shall have the right to terminate Employee’s employment hereunder at
any time for “Cause.” For purposes of this Agreement, “Cause” shall mean:

 

     (i)            Employee’s material breach of this Agreement or any other
written agreement between Employee and one or more members of the Company Group,
including Employee’s breach of any material representation, warranty or covenant
made under any such agreement, or Employee’s breach of any policy or code of
conduct established by a member of the Company Group and applicable to Employee;

 

     (ii)           the commission of an act of gross negligence, willful
misconduct, breach of fiduciary duty, fraud, theft or embezzlement on the part
of Employee;

 

     (iii)          the commission by Employee of, or conviction or indictment
of Employee for, or plea of nolo contendere by Employee to, any felony (or state
law equivalent) or any crime involving moral turpitude; or

 

     (iv)          Employee’s willful failure or refusal, other than due to
Disability, to perform Employee’s obligations pursuant to this Agreement or to
follow any lawful directive from the Company, as determined by the Company;
provided, however, that if Employee’s actions or omissions as set forth in this
Section 7(a)(iv) are of such a nature that the Company determines that they are
curable by Employee, such actions or omissions must remain uncured thirty (30)
days after the Company has provided Employee written notice of the obligation to
cure such actions or omissions.

 

(b)               Company’s Right to Terminate for Convenience. The Company
shall have the right to terminate Employee’s employment for convenience at any
time and for any reason, or no reason at all, upon written notice to Employee.

 

(c)                Employee’s Right to Terminate for Good Reason. Employee shall
have the right to terminate Employee’s employment with the Company at any time
for “Good Reason.” For purposes of this Agreement, “Good Reason” shall mean:

 

     (i)            a material diminution in Employee’s Base Salary (other than
an across-the-board reduction that affects similarly-situated employees in
substantially the same proportion as Employee) or authority, duties and
responsibilities with the Company or its Subsidiaries; provided, however, that
if Employee is serving as an officer or member of the board of directors (or
similar governing body) of any member of the Company Group or any other entity
in which a member of the Company Group holds an equity interest, in no event
shall the removal of Employee as an officer or board member, regardless of the
reason for such removal, constitute Good Reason;

 

     (ii)           a material breach by the Company of any of its covenants or
obligations under this Agreement; or

 



4 

 

 

     (iii)          the relocation of the geographic location of Employee’s
principal place of employment by more than seventy-five (75) miles from the
location of Employee’s principal place of employment as of the Effective Date.

 

Notwithstanding the foregoing provisions of this Section 7(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 7(c)(i), (ii)
or (iii) giving rise to Employee’s termination of employment must have arisen
without Employee’s consent; (B) Employee must provide written notice to the
Board of the existence of such condition(s) within thirty (30) days of the
initial existence of such condition(s); (C) the condition(s) specified in such
notice must remain uncorrected for thirty (30) days following the Board’s
receipt of such written notice; and (D) the date of Employee’s termination of
employment must occur within sixty (60) days after the initial existence of the
condition(s) specified in such notice.

 

(d)                Death or Disability. Upon the death or Disability of
Employee, Employee’s employment with Company shall terminate with no further
obligation under this Agreement of either party hereunder except as provided in
Section 3(b). For purposes of this Agreement, a “Disability” shall exist if
Employee is unable to perform the essential functions of Employee’s position
(after accounting for reasonable accommodation, if applicable), due to an
illness or physical or mental impairment or other incapacity that continues, or
can reasonably be expected to continue, for a period in excess of one
hundred-twenty (120) consecutive days or one hundred-eighty (180) days in any
twelve (12)-month period, whether or not consecutive. The determination of
whether Employee has incurred a Disability shall be made in good faith by the
Board.

 

(e)                Employee’s Right to Terminate for Convenience. In addition to
Employee’s right to terminate Employee’s employment for Good Reason, Employee
shall have the right to terminate Employee’s employment with the Company for
convenience at any time and for any other reason, or no reason at all, upon
thirty (30) days’ advance written notice to the Company; provided, however, that
if Employee has provided notice to the Company of Employee’s termination of
employment, the Company may determine, in its sole discretion, that such
termination shall be effective on any date prior to the effective date of
termination provided in such notice (and, if such earlier date is so required,
then it shall not change the basis for Employee’s termination of employment nor
be construed or interpreted as a termination of employment pursuant to Section
7(b)).

 



5 

 

 

(f)                 Effect of Termination.

 

     (i)            If Employee’s employment hereunder is terminated by the
Company without Cause pursuant to Section 7(b) (including upon the expiration of
the then-existing Initial Term or Renewal Term, as applicable, as a result of a
non-renewal of this Agreement by the Company pursuant to Section 4), or is
terminated by Employee for Good Reason pursuant to Section 7(c), then so long as
(and only if) Employee: (A) executes on or before the Release Expiration Date,
and does not revoke within the time provided by the Company to do so, a release
of all claims in a form acceptable to the Company (the “Release”), which Release
shall release each member of the Company Group and their respective affiliates,
and the foregoing entities’ respective shareholders, members, partners,
officers, managers, directors, fiduciaries, employees, representatives, agents
and benefit plans (and fiduciaries of such plans) from any and all claims,
including any and all causes of action arising out of Employee’s employment with
the Company and any other member of the Company Group or the termination of such
employment, but excluding all claims to severance payments Employee may have
under this Section 7; and (B) abides by the terms of each of Sections 9, 10 and
11, then the Company shall make a severance payment to Employee in a total
amount equal to twelve (12) months’ worth of Employee’s Base Salary for the year
in which such termination occurs (such total severance payments being referred
to as the “Severance Payment”). The Severance Payment will be paid in a single
lump sum on the first business day of the Company that is on or after the date
that is sixty (60) days after the date on which Employee’s employment terminates
(the “Termination Date”).

 

     (ii)           Notwithstanding anything herein to the contrary, the
Severance Payment (and any portion thereof) shall not be payable if (A)
Employee’s employment hereunder terminates upon the expiration of the
then-existing Initial Term or Renewal Term, as applicable, as a result of a
non-renewal of this Agreement by Employee pursuant to Section 4, or (B) if
Employee fails to assume employment with the Company as of the Effective Date
for any reason, including in the event that the transactions contemplated in the
Business Combination Agreement are not consummated.

 

     (iii)          If the Release is not executed and returned to the Company
on or before the Release Expiration Date, or the required revocation period has
not fully expired without revocation of the Release by Employee, then Employee
shall not be entitled to any portion of the Severance Payment. As used herein,
the “Release Expiration Date” is that date that is twenty-one (21) days
following the date upon which the Company delivers the Release to Employee
(which shall occur no later than seven (7) days after the Termination Date) or,
in the event that such termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967, as amended), the date that is
forty-five (45) days following such delivery date.

 

(g)               After-Acquired Evidence. Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company determines that
Employee is eligible to receive the Severance Payment pursuant to Section 7(f)
but, after such determination, the Company subsequently acquires evidence or
determines that: (i) Employee has failed to abide by the terms of Sections 9, 10
or 11; or (ii) a Cause condition existed prior to the Termination Date that, had
the Company been fully aware of such condition, would have resulted in the
termination of Employee’s employment pursuant to Section 7(a), then the Company
shall have the right to cease the payment of any portion of the Severance
Payment that has not been paid and Employee shall promptly return to the Company
any portion of the Severance Payment received by Employee prior to the date that
the Company determines that the conditions of this Section 7(g) have been
satisfied.

 



6 

 

 

8.           Disclosures. Promptly (and in any event, within three business
days) upon becoming aware of (a) any actual or potential Conflict of Interest or
(b) any lawsuit, claim or arbitration filed against or involving Employee or any
trust or vehicle owned or controlled by Employee, in each case, Employee shall
disclose such actual or potential Conflict of Interest or such lawsuit, claim or
arbitration to the Board. A “Conflict of Interest” shall exist when Employee
engages in, or plans to engage in, any activities, associations, or interests
that conflict with Employee’s duties, responsibilities, authorities, or
obligations for and to the Company Group.

 

9.           Confidentiality. In the course of Employee’s employment with the
Company and the performance of Employee’s duties on behalf of the Company Group
hereunder, Employee will be provided with, and will have access to, Confidential
Information (as defined below). In consideration of Employee’s receipt and
access to such Confidential Information and in exchange for other valuable
consideration provided hereunder, and as a condition of Employee’s employment,
Employee shall comply with this Section 9.

 

(a)                Both during the Employment Period and thereafter, except as
expressly permitted by this Agreement or by directive of the Board, Employee
shall not disclose any Confidential Information to any person or entity and
shall not use any Confidential Information except for the benefit of the Company
Group. Employee acknowledges and agrees that Employee would inevitably use and
disclose Confidential Information in violation of this Section 9 if Employee
were to violate any of the covenants set forth in Section 10. Employee shall
follow all Company policies and protocols regarding the physical security of all
documents and other material containing Confidential Information (regardless of
the medium on which Confidential Information is stored). The covenants of this
Section 9(a) shall apply to all Confidential Information, whether now known or
later to become known to Employee during the period that Employee is employed by
or affiliated with the Company or any other member of the Company Group.

 

(b)                Notwithstanding any provision of Section 9(a) to the
contrary, Employee may make the following disclosures and uses of Confidential
Information:

 

     (i)            disclosures to other employees of the Company Group who have
a need to know the information in connection with the businesses of the Company
Group;

 

     (ii)           disclosures to customers and suppliers when, in the
reasonable and good faith belief of Employee, such disclosure is in connection
with Employee’s performance of Employee’s duties under this Agreement and is in
the best interests of the Company Group;

 

     (iii)          disclosures and uses that are approved in writing by the
Board; or

 

     (iv)          disclosures to a person or entity that has (x) been retained
by a member of the Company Group to provide services to one or more members of
the Company Group and (y) agreed in writing to abide by the terms of a
confidentiality agreement.

 



7 

 

 

(c)                Upon the expiration of the Employment Period and at any other
time upon request of the Company, Employee shall promptly surrender and deliver
to the Company all documents (including electronically stored information) and
all copies thereof and all other materials of any nature containing or
pertaining to all Confidential Information in Employee’s possession, custody or
control and Employee shall not retain any such document or other materials.
Within five (5) business days of any such request, Employee shall certify to the
Company in writing that all such documents and materials have been returned to
the Company. Notwithstanding any provision herein to the contrary, if Employee
and the Company are involved in a dispute at the expiration of the Employment
Period or at any other time that a return of documents or other materials is
requested by the Company, Employee shall be entitled to deliver a record copy of
any documents and materials relevant to such dispute to Employee’s attorney for
retention until such time as such dispute is resolved; provided, that Employee’s
attorney agrees in writing to be bound by the confidentiality obligations set
forth in this Section 9.

 

(d)                All trade secrets, non-public information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by or
disclosed to Employee, individually or in conjunction with others, during the
period that Employee is employed by the Company or any other member of the
Company Group (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to any member of the Company
Group’s businesses or properties, products or services (including all such
information relating to business opportunities, operations, future plans,
methods of doing business, business plans, strategies for developing business
and market share, research, financial and sales data, pricing terms,
evaluations, opinions, interpretations, analyses, compilations, forecasts,
studies, geophysical data, engineering analyses or reports, geological maps and
data, well logs, cartographic data, reserve engineering data, samples,
acquisition prospects, lists of mineral interests and lease holders, project
costs and related details, the identity of customers, producers, gatherers or
service providers or their requirements, the identity of key contacts within the
organizations of customers, producers, gatherers, service providers or
acquisition prospects, or marketing and merchandising techniques, prospective
names and marks) is defined as “Confidential Information.” Moreover, all
documents, videotapes, written presentations, brochures, drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
including or embodying any of such information, ideas, concepts, improvements,
discoveries, inventions and other similar forms of expression are and shall be
the sole and exclusive property of the Company Group and be subject to the same
restrictions on disclosure applicable to all Confidential Information pursuant
to this Agreement. For purposes of this Agreement, Confidential Information
shall not include any information that (i) is or becomes generally available to
the public other than as a result of a disclosure or wrongful act of Employee or
any of Employee’s agents; (ii) was available to Employee on a non-confidential
basis before its disclosure by a member of the Company Group; or (iii) becomes
available to Employee on a non-confidential basis from a source other than a
member of the Company Group; provided, however, such source is not bound by a
confidentiality agreement with, or other obligation with respect to
confidentiality to, a member of the Company Group.

 

(e)                Notwithstanding the rest of this Section 9:

 

     (i)            Employee shall not be prevented from, nor shall Employee be
criminally or civilly liable under any federal or state trade secret law for,
making a disclosure of trade secrets or other Confidential Information that is:
(A) made (x) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, and (y) solely for the purpose
of reporting or investigating a suspected violation of applicable law; (B) made
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; or (C) protected under the whistleblower provisions
of applicable law; and

 



8 

 

 

     (ii)           in the event Employee files a lawsuit for retaliation by the
Company for Employee’s reporting of a suspected violation of law, Employee may
(A) disclose a trade secret to Employee’s attorney and (B) use the trade secret
information in the court proceeding related to such lawsuit, in each case, if
Employee (x) files any document containing such trade secret under seal; and (y)
does not otherwise disclose such trade secret, except pursuant to court order.

 

10.          Non-Competition; Non-Solicitation.

 

(a)                The Company shall provide Employee access to Confidential
Information for use only during the Employment Period, and Employee acknowledges
and agrees that the Company Group will be entrusting Employee, in Employee’s
unique and special capacity, with developing the goodwill of the Company Group,
and in consideration thereof and in consideration of the Company providing
Employee with access to Confidential Information and as an express incentive for
the Company to enter into this Agreement and employ Employee, Employee has
voluntarily agreed to the covenants set forth in this Section 10. Employee
agrees and acknowledges that the limitations and restrictions set forth herein,
including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects, will not cause Employee undue
hardship, and are material and substantial parts of this Agreement intended and
necessary to prevent unfair competition and to protect the Company Group’s
Confidential Information, goodwill and substantial and legitimate business
interests.

 

(b)               During the Prohibited Period, Employee shall not, without the
prior written approval of the Board, directly or indirectly, for Employee or on
behalf of or in conjunction with any other person or entity of any nature:

 

     (i)            engage in or participate within the Market Area in
competition with any member of the Company Group in any aspect of the Business,
which prohibition shall prevent Employee from directly or indirectly owning,
managing, operating, joining, becoming an officer, director, employee or
consultant of, or loaning money to, or selling or leasing equipment or real
estate to or otherwise being affiliated with any person or entity engaged in, or
planning to engage in, the Business in the Market Area in competition, or
anticipated competition, with any member of the Company Group;

 

     (ii)           appropriate any Business Opportunity of, or relating to, the
Company Group located in the Market Area;

 

     (iii)          solicit, canvass, approach, encourage, entice or induce any
customer or supplier of any member of the Company Group to cease or lessen such
customer’s or supplier’s business with the Company Group; or

 



9 

 

 

     (iv)          solicit, canvass, approach, encourage, entice or induce any
employee or contractor of the Company Group to terminate his, her or its
employment or engagement with any member of the Company Group.

 

(c)                Because of the difficulty of measuring economic losses to the
Company Group as a result of a breach or threatened breach of the covenants set
forth in Section 9 and in this Section 10, and because of the immediate and
irreparable damage that would be caused to the members of the Company Group for
which they would have no other adequate remedy, the Company and each other
member of the Company Group shall be entitled to enforce the foregoing
covenants, in the event of a breach or threatened breach, by injunctions and
restraining orders from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall not be the Company’s or any
other member of the Company Group’s exclusive remedy for a breach but instead
shall be in addition to all other rights and remedies available to the Company
and each other member of the Company Group at law and equity.

 

(d)                The covenants in this Section 10, and each provision and
portion hereof, are severable and separate, and the unenforceability of any
specific covenant (or portion thereof) shall not affect the provisions of any
other covenant (or portion thereof). Moreover, in the event any arbitrator or
court of competent jurisdiction shall determine that the scope, time or
territorial restrictions set forth are unreasonable, then it is the intention of
the parties that such restrictions be enforced to the fullest extent which such
arbitrator or court deems reasonable, and this Agreement shall thereby be
reformed.

 

(e)                The following terms shall have the following meanings:

 

     (i)            “Business” shall mean the business and operations that are
the same or similar to those performed by the Company and any other member of
the Company Group for which Employee provides services or about which Employee
obtains Confidential Information during the Employment Period, which business
and operations include the exploration or production of oil or natural gas.

 

     (ii)           “Business Opportunity” shall mean any commercial, investment
or other business opportunity relating to the Business.

 

     (iii)          “Market Area” shall mean: (a) Texas, Loving, Reeves,
Culberson, Pecos, Ward, Winkler counties in the State of Texas; (b) Lea and Eddy
counties in the State of New Mexico; (c) Wise County, Texas (for so long as a
member of the Company Group owns or leases any assets within such county); and
(d) any other county in which any member of the Company Group conducts Business
during the Employment Period.

 

     (iv)          “Prohibited Period” shall mean the period during which
Employee is employed by the Company or any other member of the Company Group and
continuing for a period of twelve (12) months following the date that Employee
is no longer employed by the Company or any other member of the Company Group.

 



10 

 

 

11.          Ownership of Intellectual Property. Employee agrees that the
Company shall own, and Employee shall (and hereby does) assign, all right, title
and interest (including patent rights, copyrights, trade secret rights, mask
work rights, trademark rights, and all other intellectual and industrial
property rights of any sort throughout the world) relating to any and all
inventions (whether or not patentable), works of authorship, mask works,
designs, know-how, ideas and information authored, created, contributed to, made
or conceived or reduced to practice, in whole or in part, by Employee during the
period in which Employee is or has been employed by or affiliated with the
Company or any other member of the Company Group that either (a) relate, at the
time of conception, reduction to practice, creation, derivation or development,
to any member of the Company Group’s businesses or actual or anticipated
research or development, or (b) were developed on any amount of the Company’s or
any other member of the Company Group’s time or with the use of any member of
the Company Group’s equipment, supplies, facilities or trade secret information
(all of the foregoing collectively referred to herein as “Company Intellectual
Property”), and Employee shall promptly disclose all Company Intellectual
Property to the Company. All of Employee’s works of authorship and associated
copyrights created during the period in which Employee is employed by or
affiliated with the Company or any member of the Company Group and in the scope
of Employee’s employment shall be deemed to be “works made for hire” within the
meaning of the Copyright Act. Employee shall perform, during and after the
period in which Employee is or has been employed by or affiliated with the
Company or any other member of the Company Group, all reasonable acts deemed
necessary by the Company to assist the Company Group, at the Company’s expense,
in obtaining and enforcing its rights throughout the world in the Company
Intellectual Property. Such acts may include execution of documents and
assistance or cooperation (i) in the filing, prosecution, registration, and
memorialization of assignment of any applicable patents, copyrights, mask work,
or other applications, (ii) in the enforcement of any applicable patents,
copyrights, mask work, moral rights, trade secrets, or other proprietary rights,
and (iii) in other legal proceedings related to the Company Intellectual
Property.

 

12.          Defense of Claims. During the Employment Period and thereafter,
upon request from the Company, Employee shall cooperate with the Company Group
in the defense of any claims or actions that may be made by or against any
member of the Company Group that relate to Employee’s actual or prior areas of
responsibility. The Company shall pay or reimburse Employee for all of
Employee’s reasonable travel and other direct expenses reasonably incurred, to
comply with Employee’s obligations under this Section 12, so long as Employee
provides reasonable documentation of such expenses and obtains the Company’s
prior approval before incurring such expenses.

 

13.          Withholdings; Deductions. The Company may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

 



11 

 

 

14.           Title and Headings; Construction. Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof. Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. Unless the context requires otherwise, all
references herein to an agreement, instrument or other document shall be deemed
to refer to such agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. All references to “dollars” or “$” in this Agreement
refer to United States dollars. The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement,
including all Exhibits attached hereto, and not to any particular provision
hereof. Wherever the context so requires, the masculine gender includes the
feminine or neuter, and the singular number includes the plural and conversely.
All references to the word “including” shall be construed as meaning “including
without limitation.” Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against any party hereto, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by each of the parties hereto and shall be construed and interpreted
according to the ordinary meaning of the words used so as to fairly accomplish
the purposes and intentions of the parties hereto.

 

15.           Applicable Law; Submission to Jurisdiction. This Agreement shall
in all respects be construed according to the laws of the State of Texas without
regard to its conflict of laws principles that would result in the application
of the laws of another jurisdiction. With respect to any claim or dispute
related to or arising under this Agreement, the parties hereby consent to the
exclusive jurisdiction, forum and venue of the state and federal courts (as
applicable) located in the Houston, Texas.

 

16.           Entire Agreement and Amendment. This Agreement contains the entire
agreement of the parties with respect to the matters covered herein and
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the parties hereto concerning the subject matter hereof. This
Agreement may be amended only by a written instrument executed by both parties
hereto. In entering into this Agreement, Employee expressly acknowledges and
agrees that Employee has received all sums and compensation that Employee has
been owed or ever could be owed (with the exception of any base salary first
earned in the pay period including the Effective Date) by any current or former
employer for all periods prior to the date hereof.

 

17.           Waiver of Breach. Any waiver of this Agreement must be executed by
the party to be bound by such waiver. No waiver by either party hereto of a
breach of any provision of this Agreement by the other party, or of compliance
with any condition or provision of this Agreement to be performed by such other
party, will operate or be construed as a waiver of any subsequent breach by such
other party or any similar or dissimilar provision or condition at the same or
any subsequent time. The failure of either party hereto to take any action by
reason of any breach will not deprive such party of the right to take action at
any time.

 

18.           Assignment. This Agreement is personal to Employee, and neither
this Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, including to any member of the Company Group and to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the equity, assets or businesses of the Company.

 



12 

 

 

19.          Notices. Notices provided for in this Agreement shall be in writing
and shall be deemed to have been duly received (a) when delivered in person, (b)
when sent by facsimile transmission (with confirmation of transmission) on a
Business Day to the number set forth below, if applicable; provided, however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-Business Day, then it shall be deemed to have been
received on the next Business Day after it is sent, (c) on the first Business
Day after such notice is sent by express overnight courier service, or (d) on
the second Business Day following deposit with an internationally-recognized
second-day courier service with proof of receipt maintained, in each case, to
the following address, as applicable:

 

If to the Company, addressed to:

 

Rosehill Operating Company, LLC
16200 Park Row, Suite 300
Houston, TX 77084
Facsimile: (281) 829-0856
Attention: J. Alan Townsend

 

With a copy (which shall not itself constitute notice) to:

 

Chairman of the Board of Directors of Parent

811 Main Street, 18th Floor
Houston, TX 77002
Facsimile: (713) 654-9090
Attention: Gary C. Hanna

 

If to Employee, addressed to:

 

Employee’s last known address on file with the Company.

 

20.          Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

 

21.          Deemed Resignations. Except as otherwise determined by the Board or
as otherwise agreed to in writing by Employee and any member of the Company
Group prior to the termination of Employee’s employment with the Company or any
member of the Company Group, any termination of Employee’s employment shall
constitute, as applicable, an automatic resignation of Employee: (a) as an
officer of the Company and each member of the Company Group; (b) from the Board;
and (c) from the board of directors or board of managers (or similar governing
body) of any member of the Company Group and from the board of directors or
board of managers (or similar governing body) of any corporation, limited
liability entity, unlimited liability entity or other entity in which any member
of the Company Group holds an equity interest and with respect to which board of
directors or board of managers (or similar governing body) Employee serves as
such Company Group member’s designee or other representative.

 



13 

 

 

22.          Section 409A.

 

(a)                Notwithstanding any provision of this Agreement to the
contrary, all provisions of this Agreement are intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
applicable Treasury regulations and administrative guidance issued thereunder
(collectively, “Section 409A”) or an exemption therefrom and shall be construed
and administered in accordance with such intent. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A.

 

(b)               To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period in which the arrangement is in
effect.

 

(c)                Notwithstanding any provision in this Agreement to the
contrary, if any payment or benefit provided for herein would be subject to
additional taxes and interest under Section 409A if Employee’s receipt of such
payment or benefit is not delayed until the earlier of (i) the date of
Employee’s death or (ii) the date that is six (6) months after the Termination
Date (such date, the “Section 409A Payment Date”), then such payment or benefit
shall not be provided to Employee (or Employee’s estate, if applicable) until
the Section 409A Payment Date. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
are exempt from, or compliant with, Section 409A and in no event shall any
member of the Company Group be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.

 



14 

 

 

23.           Certain Excise Taxes.  Notwithstanding anything to the contrary in
this Agreement, if Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (i) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes).  The reduction
of payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order.  The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.  If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made. 
Nothing in this Section 24 shall require the Company to be responsible for, or
have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code.

 

24.           Clawback.  To the extent required by applicable law or any
applicable securities exchange listing standards, or as otherwise determined by
the Board (or a committee thereof), amounts paid or payable under this Agreement
shall be subject to the provisions of any applicable clawback policies or
procedures adopted by the Company, which clawback policies or procedures may
provide for forfeiture and/or recoupment of amounts paid or payable under this
Agreement.  Notwithstanding any provision of this Agreement to the contrary, the
Company reserves the right, without the consent of Employee, to adopt any such
clawback policies and procedures, including such policies and procedures
applicable to this Agreement with retroactive effect.

 

25.           Effect of Termination. The provisions of Sections 7, 9-13 and 21
and those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.

 

26.           Third-Party Beneficiaries. Each member of the Company Group that
is not a signatory to this Agreement shall be a third-party beneficiary of
Employee’s obligations under Sections 8, 9, 10, 11 and 12 and shall be entitled
to enforce such obligations as if a party hereto.

 

27.           Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

 

[Remainder of Page Intentionally Blank;
Signature Page Follows]

 

15 

 

 

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the date first above written.

 



  EMPLOYEE       /s/ R. Colby Williford   R. Colby Williford       ROSEHILL
OPERATING COMPANY, LLC       By: /s/ J. A. Townsend     Name:    J. Alan
Townsend  

 

Title:      President and Chief Executive Officer 

 



Signature Page to
Employment Agreement

 

 

